Beck, J.
(dissenting). — I. The plaintiffs seek to recover on a guaranty, and not on the ground that the intestate was a principal debtor. I need not inquire as to the effect of the letter called a guaranty, but, as it is so treated and called by plaintiffs, we will regard it as having that effect.
II. The claim or petition clearly shows that the indebtedness was extended upon sufficient consideration. The “ terms,” as set out in each of the accounts, show that the note was due more than four months after *193the date at which the accounts were payable. But, if this fact be not shown by the words of the account to which we refer, the accounts were payable upon demand, and, of course, the note extended the time of payment until the day of the maturity of the note. It is a rule that the extension of time to a principal, upon a sufficient consideration, discharges his surety. Authorities need not be cited to sustain this familiar rule. The claim or petition of plaintiffs, as it is called, shows in the plainest terms that the time of the payment of the debt which the intestate guarantied was, upon a sufficient consideration, extended, and his assent thereto is not alleged, nor are other facts shown which would defeat his release by reason of the'extension of time of payment. Therefore, upon the petition or ciaim as amended, there could have been no recovery. The district court, therefore, rightly sustained the demurrer. In my opinion the judgment of the district court ought to be affirmed.